NO.
12-07-00013-CV
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
§                      APPEAL
FROM THE 2ND
IN THE MATTER OF
J.L.M.,
§                      JUDICIAL
DISTRICT COURT OF
A JUVENILE
§                      CHEROKEE
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            J.L.M., a
juvenile, appeals the trial court’s order transferring him to the Texas
Department of Criminal Justice-Institutional Division (“TDCJ”) to complete his
ten year determinate sentence for delinquent conduct.  Appellant’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  We affirm.
 
Background
            On
December 30, 2004, the State filed its Second Amended Petition for Determinate Sentencing
alleging that Appellant engaged in delinquent conduct by, among other
things,  committing the offenses of
aggravated assault and injury to a child. 
Appellant pleaded “true” to the allegations in the State’s
petition.  Following an adjudication hearing,
the trial court found that Appellant engaged in delinquent conduct as alleged
and further found that Appellant used a deadly weapon in the commission of
the  aggravated assault.  The trial court committed Appellant to the
Texas Youth Commission with a possible transfer to TDCJ for a determinate
sentence of ten years.




            On
November 1, 2006,  the State filed a
motion requesting a hearing on the transfer of Appellant to TDCJ to complete
his determinate sentence.  The trial
court conducted a hearing on the State’s motion on November 13, 2006.  Ultimately, the court ordered Appellant
transferred to TDCJ to serve the remainder of his sentence.  This appeal followed.
 
Analysis
Pursuant to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders v. California and
Gainous v. State. 
Appellant’s counsel states that she has diligently reviewed the
appellate record and is of the opinion that the record reflects no reversible
error and that there is no error upon which an appeal can be predicated.  She further relates that she is well
acquainted with the facts in this case. 
In compliance with Anders, Gainous, and High
v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978), Appellant’s
brief presents a chronological summation of the procedural history of the case
and further states that Appellant’s counsel is unable to raise any arguable
issues for appeal.1  We have
likewise reviewed the record for reversible error and have found none.
                                                                                                            
Conclusion
            As
required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for consideration with
our consideration of the merits.  Having
done so and finding no reversible error, Appellant’s counsel’s motion for leave
to withdraw is hereby granted and the trial court’s
judgment is affirmed.
Opinion
delivered January 31, 2008.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(PUBLISH)




1 Counsel for Appellant certified in Appellant’s
brief that she provided Appellant with a copy of the brief.  Appellant was given time to file his own
brief in this cause.  The time for filing
such a brief has expired and we have received no pro se brief.